Exhibit 4.1 EXECUTION VERSION ORNI 47 LLC 4.03% Senior Secured Notes due September 27, 2033 NOTE PURCHASE AGREEMENT Dated November 29, 2016 Ormat – Note Purchase Agreement TABLE OF CONTENTS Section Heading Page Article 1 Authorization of Notes 1 Article 2 Sale and Purchase of Notes 1 Article 3 Closing 2 Article 4 Conditions to Closing 2 Section 4.1 Representations and Warranties 2 Section 4.2 Performance; No Default 2 Section 4.3 Compliance Certificates 3 Section 4.4 Opinions of Counsel 3 Section 4.5 Purchase Permitted By Applicable Law, Etc 3 Section 4.6 Sale of Other Notes 3 Section 4.7 Payment of Counsel and Other Fees 3 Section 4.8 Private Placement Number 4 Section 4.9 Changes in Corporate Structure 4 Section 4.10 Funding Instructions 4 Section 4.11 Proceedings and Documents 4 Section 4.12 Delivery of Material Project Documents; Consents; Estoppels 4 Section 4.13 Financial Information 4 Section 4.14 Approvals and Consents 5 Section 4.15 Collateral Matters 5 Section 4.16 Know Your Customer 5 Section 4.17 Independent Consultant Reports 6 Section 4.18 Required Rating 6 Section 4.19 Establishment of Collateral Accounts 6 Section 4.20 Insurance 6 Section 4.21 Real Property 6 Section 4.22 Phase I Environmental Site Assessment 6 Section 4.23 No Default 6 Section 4.24 Cash Grant Recapture Indemnity 6 Section 4.25 Real Property Document Assignments 6 Section 4.26 O&M Agreement Amendment 6 Article 5 Representations and Warranties of the Company 7 Section 5.1 Organization; Power and Authority 7 Section 5.2 Authorization, Etc 7 Section 5.3 Disclosure 7 Section 5.4 Subsidiaries 8 Section 5.5 Financial Statements; Material Liabilities 8 Section 5.6 Compliance with Laws, Other Instruments, Etc 8 Section 5.7 Governmental Authorizations, Etc 8 Section 5.8 Litigation; Observance of Agreements, Statutes and Orders 8 Section 5.9 Taxes 9 S ection 5.10 Title to Property; Leases; Permits 9 i Section 5.11 Intellectual Property 10 Section 5.12 Compliance with Employee Benefit Plans 10 Section 5.13 Private Offering by the Company 10 Section 5.14 Use of Proceeds; Margin Regulations 11 Section 5.15 Existing Indebtedness 11 Section 5.16 Foreign Assets Control Regulations, Etc 11 Section 5.17 Status under Certain Statutes 12 Section 5.18 Energy Regulatory Status 12 Section 5.19 Material Project Documents 13 Section 5.20 Solvency 13 Section 5.21 No Default 13 Section 5.22 Perfection of Security Interests 13 Section 5.23 Ownership of Mortgaged Property, Liens, Regulation H 14 Section 5.24 Environmental Matters 14 Section 5.25 Sufficiency of Material Project Documents 14 Section 5.26 Cash Grant Matters 15 Article 6 Representations of the Purchasers 15 Section 6.1 Purchase for Investment 15 Section 6.2 Source of Funds 15 Section 6.3 Knowledge and Experience 17 Section 6.4 Qualified Purchaser 17 Section 6.5 Accredited Investor 17 Article 7 Information as to Company 17 Section 7.1 Financial and Business Information 17 Section 7.2 Officer’s Certificate 20 Section 7.3 Visitation 21 Section 7.4 Electronic Delivery 21 Section 7.5 Limitation on Disclosure Obligation 22 Article 8 Payment and Prepayment of the Notes 22 Section 8.1 Scheduled Amortization Payments; Maturity 22 Section 8.2 Optional Prepayments 22 Section 8.3 Offer to Repurchase Upon Change of Control 23 Section 8.4 Mandatory Prepayments 24 Section 8.5 Allocation of Partial Prepayments 25 Section 8.6 Maturity; Surrender, Etc 25 Section 8.7 Purchase of Notes 25 Section 8.8 Make-Whole Amount 25 Section 8.9 Payments Due on Non-Business Days 27 Article 9 Affirmative Covenants 27 Section 9.1 Compliance With Laws 27 Section 9.2 Insurance; Loss Proceeds 28 Section 9.3 Maintenance of Properties 28 Section 9.4 Payment of Taxes 28 ii Section 9.5 Corporate Existence, Etc 28 Section 9.6 Books and Records 28 Section 9.7 Security Documents 29 Section 9.8 Additional Collateral, Etc 29 Section 9.9 Project Documents 30 Section 9.10 Use of Proceeds 30 Section 9.11 Maintenance of Security 30 Section 9.12 Separateness Provisions 30 Section 9.13 Operating Budget 30 Section 9.14 Collateral Accounts 31 Section 9.15 Market-Based Rate Authority; QF Status 31 Section 9.16 Cash Grant Matters 31 Article 10 Negative Covenants 32 Section 10.1 Transactions with Affiliates 32 Section 10.2 Merger, Consolidation, Etc 32 Section 10.3 Line of Business; Subsidiaries, Employees 33 Section 10.4 Economic Sanctions, Etc 33 Section 10.5 Liens 33 Section 10.6 Limitation on Amendments to the Material Project Documents and Material Agreements 33 Section 10.7 Investments 34 Section 10.8 Incurrence of Indebtedness and Issuance of Disqualified Stock 34 Section 10.9 Sale of Assets 34 Section 10.10 Capital Expenditures 35 Section 10.11 Restricted Payments 35 Section 10.12 DAC III Financing 35 Section 10.13 Swap Contracts 35 Section 10.14 Changes in Fiscal Periods; Accounting Policies; Location; Name 35 Section 10.15 Additional Material Project Documents 36 Section 10.16 Maintenance of Accounts 36 Section 10.17 Lease Agreements 36 Article 11 Events of Default 36 Article 12 Remedies on Default, Etc. 40 Section 12.1 Acceleration 40 Section 12.2 Other Remedies 40 Section 12.3 Rescission 41 Section 12.4 No Waivers or Election of Remedies, Expenses, Etc 41 Article 13 Registration; Exchange; Substitution of Notes 41 Section 13.1 Registration of Notes 41 Section 13.2 Transfer and Exchange of Notes 42 Section 13.3 Replacement of Notes 42 Article 14 Payments on Notes 42 Section 14.1 Place of Payment 42 iii Section 14.2 Payment by Wire Transfer 43 Section 14.3 FATCA Information 43 Article 15 Expenses, Etc. 44 Section 15.1 Transaction Expenses 44 Section 15.2 Certain Taxes 44 Section 15.3 Survival 44 Article 16 Survival of Representations and Warranties; Entire Agreement 45 Article 17 Amendment and Waiver 45 Section 17.1 Requirements 45 Section 17.2 Solicitation of Holders of Notes 46 Section 17.3 Binding Effect, Etc 46 Section 17.4 Notes Held by Company, Etc 46 Article 18 Notices 47 Article 19 Reproduction of Documents 48 Article 20 Confidential Information 49 Article 21 Substitution of Purchaser 50 Article 22 Collateral Agent 50 Section 22.1 Appointment 50 Section 22.2 Reliance 51 Section 22.3 Defaults; Material Adverse Effect 52 Section 22.4 Indemnification 52 Section 22.5 Successor Agent 53 Section 22.6 Authorization 54 Section 22.7 Other Roles 54 Section 22.8 Notices, Etc 54 Section 22.9 Force Majeure 54 Section 22.10 Patriot Act 55 Article 23 Miscellaneous 55 Section 23.1 Successors and Assigns 55 Section 23.2 Accounting Terms 55 Section 23.3 Severability 55 Section 23.4 Construction, Etc 56 Section 23.5 Counterparts 56 Section 23.6 Governing Law 56 Section 23.7 Jurisdiction and Process; Waiver of Jury Trial 56 iv SCHEDULE A — DEFINED TERMS SCHEDULE 1 — FORM OF 4.03% SENIOR SECURED NOTES DUE SEPTEMBER 27, 2033 SCHEDULE 4.4(a) — FORM OF OPINION OF NEW YORK COUNSEL FOR THE COMPANY SCHEDULE 4.4(b) — FORM OF OPINION OF NEVADA COUNSEL FOR THE COMPANY SCHEDULE 5.3 — DISCLOSURE MATERIALS SCHEDULE 5.5 — FINANCIAL STATEMENTS SCHEDULE 5.14 — EXISTING INDEBTEDNESS SCHEDULE 10.1 — TRANSACTIONS WITH AFFILIATES PURCHASER SCHEDULE — INFORMATION RELATING TO PURCHASERS AMORTIZATION SCHEDULE — SCHEDULED PRINCIPAL PAYMENT AMOUNTS EXHIBIT A — OFFICER’S CERTIFICATE EXHIBIT B — OPERATING BUDGET EXHIBIT C — 2 EXHIBIT D — FORM OF MORTGAGE EXHIBIT E — FORM OF ACCOUNTANT'S CERTIFICATE v ORNI 47 LLC 6225 Neil Road
